PRICE, Presiding Judge.
Jackie Ray Ellis stands convicted of murder in the first degree, with a sentence to life imprisonment.
This is a companion case to that of Youngblood v. State, 45 Ala.App. 580, 233 So.2d 520. Ellis, Youngblood and the victim, Frank Felder were prison inmates when the killing occurred.
An exception was reserved to the court’s oral charge as to conspiracy. The charge is substantially the same as the court’s oral charge in the Youngblood case, supra.
The circumstances of the killing are set out in Youngblood, supra. The tendencies of the State’s testimony are that appellant and Youngblood stabbed the deceased.
Defendant’s evidence tended to show he was not present when the killing occurred, but that Glen Dickinson, also killed, was the person who murdered deceased.
*290The reasonable tendencies of the evidence justified the court’s instruction to the jury, which was a correct statement of the law of conspiracy. Youngblood v. State, supra and cases there cited.
James L. Brown testified that the day before he took the stand as a witness defendant said to him that “if I witnessed against him he’d kill me.” Allowing this testimony over objection was not error. It evidenced an attempt on the part of defendant to suppress testimony. State ex rel. ex parte Attorney General, 209 Ala. 5, 96 So. 605. It was not due to be rejected because it proves another offense. Sandlin v. State, 25 Ala.App. 311, 146 So. 82.
The judgment is due to be and hereby is affirmed.
Affirmed.
ALMON, J., not sitting.